Citation Nr: 0712142	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  01-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to assignment of a higher rating for post-
traumatic stress disorder (PTSD), currently rated 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1967 to October 1970

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a September 1999 decision, the Board granted service 
connection for PTSD.  In the October 1999 rating decision, 
the RO granted service connection for PTSD, and assigned a 30 
percent disability rating, effective December 7, 1995.  The 
veteran appealed the initial disability rating assigned.  By 
rating decision in February 2003, the RO assigned a 50 
percent disability rating, effective January 4, 2001.  
Although an increased rating has been granted, the issue 
remains in appellate status, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

In March 1971, the RO granted entitlement to service 
connection for right ear hearing loss disability, and 
assigned a noncompensable disability rating.  The veteran did 
not perfect an appeal.  By rating decision in October 1996, 
the RO denied entitlement to an increased rating.  By rating 
decision in May 2000, the RO again denied entitlement to an 
increased rating.  The veteran perfected an appeal as to the 
disability rating assigned.  However, in August 2005, he 
withdrew his appeal.  Thus, this issue is no longer in 
appellate status.


FINDING OF FACT

From December 7, 1995, the veteran's service-connected PTSD 
has been characterized by considerable impairment in 
establishing or maintaining effective or favorable 
relationships with others and by considerable industrial 
impairment.  


CONCLUSION OF LAW

From December 7, 1995, the criteria for entitlement to an 
initial disability evaluation of 50 percent (but no higher) 
for the veteran's service connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (1996) and (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, subsequent to the rating decision which 
gives rise to this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  A April 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the April 2004 VCAA letter implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in April 2004 was not given 
prior to the first adjudication of the claim, VCAA had not 
yet been enacted.  At any rate, the notice was provided prior 
to recent certification of the veteran's claim to the Board.  
The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present case, the Board finds that the veteran has been 
effectively advised of the criteria for assignment of 
disability evaluations.  Moreover, in the following decision, 
the Board reviews the question of what is the appropriate 
rating, or ratings, to be assigned during the entire period 
contemplated by the appeal.  The Board finds that no useful 
purpose would be served by delaying appellate review for any 
additional notice regarding disability ratings and/or 
effective dates for such ratings. 
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, VA, and Social Security have 
been obtained.  Also, the veteran was afforded thorough VA 
examinations and no further VA examination is necessary.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  By checking the appropriate box, the veteran 
indicated on an evidence response form received in August 
2005 that he had nothing else to submit to the RO and that he 
wanted to forward his appeal to the Board immediately.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.

Legal Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal of the assigned rating for the 
veteran's PTSD arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126.

As noted in the introduction, the RO has assigned a 30 
percent rating from December 7, 1995, and a 50 percent rating 
from January 4, 2001.  As hereinafter more particularly 
explained, the Board finds that a 50 percent rating (but no 
higher) is warranted during the entire period covered by the 
appeal; that is, from December 7, 1995. 

The Board notes that 38 C.F.R. § 4.132 for rating mental 
disorders, including Diagnostic Code 9411 for PTSD, was 
redesignated, effective November 7, 1996, as 38 C.F.R. § 
4.130 which includes new rating criteria (Diagnostic Code 
9440) for psychiatric disorders.  The Court held in DeSousa 
v. Gober that the law "precludes an effective date earlier 
than the effective date of the liberalizing . . . 
regulation," but the Board must, nonetheless, still 
adjudicate whether a claimant "would receive a more favorable 
outcome, i.e., something more than a denial of benefits, 
under the prior law and regulation."  DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997). Accordingly, the Board has the 
duty to adjudicate the veteran's claims under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 16 
(2003). 

Prior to November 7, 1996, under the old criteria, a 30 
percent disability rating is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation for PTSD is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 Diagnostic Codes 9400 
and 9411.  

The Board notes that in Hood v. Brown, 4 Vet. App. 301 
(1993), the Court stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment.  In a precedent 
opinion dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct", 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).

Turning to the new rating criteria, the Board first observes 
that the symptoms listed in VA's general rating formula for 
mental disorders are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Under the new criteria for PTSD (set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9411), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

Factual Background

The veteran was afforded a VA examination in March 1996.  The 
veteran reported sleeping problems, anger, irritability, 
withdrawal and depression.  The examiner noted that the 
veteran was able to take care of himself, but did come across 
as a depressed, nervous person.  It was reported that the 
veteran initially was somewhat suspicious of the examiner, 
but relaxed somewhat at the end of the examination.  It was 
also noted that the veteran needed treatment and was referred 
for sleep medication so that he would avoid the urge to use 
alcohol whenever he experienced intrusive thoughts and 
nightmares.  The veteran's judgment was still impaired about 
his alcohol abuse.  The examiner suspected that the veteran's 
functioning was in the high 60 range at best.  The examiner 
added that the veteran was able to hold down a simple job for 
a short period of time.

The veteran was afforded another VA examination in August 
1996.  The veteran reported routine nightmares and waking up 
in a sweat.  He had dreams being chased and chasing others.  
He had been unemployed since February 1996 when he was fired 
for personality conflict.  The veteran reported seeking help 
for his alcohol problem.  He thought of Vietnam daily and 
drank alcohol whenever he experienced intrusive thoughts.  He 
noted that his flashbacks and bad dreams were becoming less 
frequent.  The veteran further reported that he never got 
close to anyone and was somewhat alienated.  The veteran 
mentioned that he did live with his mother and enjoyed seeing 
his daughter once in awhile.  

On mental status examination, the examiner noted that the 
veteran's affect was markedly restricted and appeared to be 
guarded.  It was further noted that the veteran's judgment 
improved and that he had not had a drink for 30 days.  The 
examiner diagnosed the veteran with symptoms of intrusive 
thoughts, nightmares, avoidance, apathy, alcohol related 
abuse, and probably dependence with drugs.  The examiner 
added that the veteran was in contact with his mother, 
sister, and daughter, and that he lived a fairly isolated 
existence.  The examiner noted that the veteran had moderate 
symptoms of PTSD and that the veteran needed to get on 
another medication.  The examiner added that the veteran 
arrived promptly for his appointment.  The veteran was 
dressed appropriately, and was pleasant and cooperative with 
the examiner.  The veteran described walking away from many 
jobs because of conflicts with supervisors.  He walked off 
his last job in February due to personality problems.  

VA treatment records from May 2000 to August 2000 reflect 
treatment for the veteran's alcohol abuse.  When the veteran 
first sought treatment in May 2000, it was noted that the 
veteran was well-groomed at his examination and there was no 
evidence of a thought disorder.  His GAF score was 60.  

He was later seen, again, that same month.  The veteran 
reported chronic insomnia, worsening irritability, social 
avoidance, anxiety of a rather severe degree (avoidance of 
peers at last place of employment), depressed mood, low self-
esteem, lack of motivation, and anxiety to the level of 
agoraphobia.  There was no suicidal ideation, but the veteran 
perceived his alcoholism as self-destructive.  The veteran 
also noted guilt to his reaction to his mother, lower energy 
level, daily thoughts of Vietnam with recurrent and 
persistent dreams of a pursuit and fear.  The veteran 
reported avoiding people, and became tearful with anxiety and 
grief with mention of Vietnam.  The veteran left his job at 
the forest service.  The diagnosis was PTSD with depression 
and anxiety.  His GAF score was 50.

In June 2000, it was noted that the veteran remained sober, 
had mild anxiety, and his affect was stable with frequent 
smiling.  According to the examiner, although the veteran 
reported discouragement and negativity as his emotional 
baseline, he was essentially euthymic in mood.  There were no 
suicidal ideations, tremors, and irritability.  The veteran 
still lived with his mother and repressed his emotional 
response to the topic of his mother.  The veteran was goal 
directed.  The veteran was diagnosed with PTSD with chronic 
anxiety disorder.  His GAF score was 60.

The veteran was seen again for his continued treatment for 
alcoholism in August 2000.  The veteran maintained his 
sobriety spending most of his time taking care of his mother.  
It was noted that his depression level remained stable and 
that he was somewhat more anxious regarding his physical 
status.  The veteran denied suicidal ideation.  The examiner 
reported that the veteran was alert, oriented, well groomed, 
and that his mood was appropriate to the situation.  There 
was no evidence of a thought disorder.  The veteran was 
diagnosed with PTSD with increased anxiety.  His GAF score 
remained at 60.  

At a September 2000 VA interview, the examiner noted that 
veteran arrived promptly and was alert and oriented for his 
appointment.  Grooming and hygiene were not a problem.  The 
veteran reported occasional nightmares, avoidance of the 
public, and daily intrusive thoughts of Vietnam that were all 
triggered by stimuli reminded him of Vietnam.  The veteran 
added that he had an exaggerated startled response.  The also 
veteran reported divorcing twice and living with his mother.  
He was able to take care of normal activities of daily 
living, but reported that his activity level had been reduced 
because of physical problems.  Although he did not have close 
friends, it appeared to the examiner that the veteran was 
capable of superficial relationships with others and was able 
to present himself well socially during the interview.  It 
was noted that the veteran did attend school and completed a 
course in computers.  The veteran had quit his job with the 
Forest Service since he did not like that type of work.  The 
veteran reported that he had temper problems and as a result, 
isolated himself from others.  He had an extensive history of 
assault.  

VA clinical records show that the veteran sought treatment 
again in March 2001 requesting authorization for treatment 
from Counseling Consortium that he believed was helpful.  The 
veteran's request was granted.  The veteran had remained 
sober, staying at home mostly taking care of his mother.  The 
veteran reported being irritable much of the time, which 
increased whenever he was around others.  He continued to 
deny suicidal ideation.  

It was noted that the veteran was alert, oriented, well 
groomed, and his mood was appropriate to the situation.  It 
was also noted that his thoughts were well ordered and 
grounded in reality with no evidence of a thought disorder.  
The assessment was that the veteran's irritability likely 
arose because of his PTSD and his chronic back pain.  The 
assessment continued by noting that the veteran had done well 
staying sober despite his isolated lifestyle and recurrent 
cravings to drink, and that a group experience would likely 
be helpful in view of the veteran's limited social contacts 
and periodic struggles to remain sober.  

The veteran was seen by Counseling Consortium in July 2002 
where he was diagnosed with chronic PTSD with a GAF score of 
48, which is indicative of serious symptoms.  Clinical 
evaluations reflected anger management problems, anxiety, 
depression, and alcoholism in the veteran's past.

The veteran was seen in December 2002 for another VA 
examination.  The veteran claimed that he had flashbacks 
daily and nightmares 3 to 4 times weekly, and that reminders 
of Vietnam exacerbated his PTSD symptoms.  The veteran 
claimed that his ability to recall names, dates, and events 
decreased.  He further claimed that he numbs his feelings and 
that an ex-spouse claimed that he only shows feelings of 
anger.  The veteran reported diminished interest and felt 
estranged from others living without any friends.  He 
reported to the examiner that he gets 4 to 5 hours of sleep 
and had problems with anger.  He used to engage in fistfights 
on a regular basis.  He noted that he experienced road rage 
and was physically abusive in his two marriages.  One ex-
spouse filed domestic violence charges against him.  The 
veteran claimed that he had homicidal thoughts about his 
second wife that have decreased since her death.  

He had two live-in relationships after his marriages, and 
reported that he was verbally and physically abusive.  At one 
point he pointed a loaded gun to the head of one of them.  
The examiner noted that even though the veteran did not 
express suicidal ideation, he did express homicidal thoughts.  
The examiner noted that in the veteran's own report in his 
file, the veteran indicated that he did not own any guns for 
fear that he will kill someone in anger.  

The veteran continued with more symptoms.  He noted that he 
had difficulties sleeping for fear for the dark.  He also 
described some depressive symptoms, but has not been 
suicidal.  He claimed visual hallucinations.  The veteran had 
a son who he did not have any contact and a daughter who he 
claimed hates him.  

The examiner noted that the veteran's speech was clear and 
coherent, and his hygiene was adequate.  The veteran was able 
to concentrate by following the examiners questions.  The 
examiner noted that the veteran was some what agitated during 
the evaluation and tended to avoid eye contact.  According to 
the examiner, the veteran's memory appeared adequate.  He 
continued that the veteran complained of sleep difficulties 
and expressed paranoid ideation that people were out to get 
him.  The diagnosis was chronic PTSD with depressive 
disorder.  The veteran denied hallucination and was not 
incoherent or irrelevant in his speech.  

The examiner noted the veteran's social isolation, lack of 
employment, mood and motivational difficulties, and 
difficulties in work and social relations.  In addition, the 
examiner thought that the veteran displayed poor impulse 
control in his past fistfights, at work, in his marriages, 
and with his girlfriends.  It was the examiner's opinion that 
although the veteran did not describe any increase in his 
symptoms of PTSD, he did display behaviors and thoughts that 
represented an increase since his last VA examination.  The 
veteran's GAF was 45, which is indicative of serious 
symptoms.   

VA clinical records from April 2003 show that the veteran 
reported chronic PTSD symptoms that were somewhat reactivated 
by gulf war news.  On mental status examination, the veteran 
was coping with his symptoms without suicidal ideation and 
psychotic symptoms.  The veteran was cooperative, coherent, 
and conversant with animated gesticulations.  The records 
show that he veteran was slightly anxious with appropriate 
affect.  The diagnosis was PTSD and chronic unhappiness. 

The veteran was later seen in May 2003.  The veteran believed 
that he could not work and strongly believed that PTSD 
promoted his many years of drug and alcohol abuse.  He denied 
suicidal ideation.  On mental status examination, the veteran 
was alert, oriented, well groomed, with mood somewhat angry.  
The veteran's speech was found forceful, and his thoughts 
were appropriate and well ordered.  There was no suggestion 
of a thought disorder.  The examiner did not think that the 
veteran was a danger to himself or others at the time. 

The veteran was seen again that same month and reported three 
episodes of anger the last week in which he was verbally 
aggressive.  He denied that it came close to physical 
violence.  He continued to deny suicidal ideation, but added 
that he had some homicidal thoughts.  He assured the examiner 
that he was not close to acting on them.  On mental status 
examination, the veteran was, again, alert, oriented, and 
well-groomed.  His mood was mildly angry, and he had goal 
directed thoughts and good judgments.  There was no 
indication of a thought disorder.

A May 2003 letter from David Nardinger, C.P. indicted that 
the veteran refused to quit drinking.  It was noted that the 
veteran continued to seek counseling and attended a non-
formal veterans group.  It was also noted that the veteran 
was talkative, and appeared open and honest and at the same 
time suspicious.  The veteran reported that he could not 
relate to "normal" people anymore and thus could not work.  
It was Mr. Nardinger's opinion that the veteran had lost some 
degree of confidence in his ability to relate to others and 
hold employment, and that the veteran could be analyzed 
better through an extended evaluation program.  
 
In September 2003, the veteran was seen at Counseling 
Consortium.  The veteran reported anxiety attacks, 
nightmares, avoidance of thoughts, lack of social skills, 
inability to hold a job, recurring distressing dreams, 
intense psychological distress to cues that resemble an 
aspect of the traumatic event, avoidance of reminders of 
Vietnam, inability to recall an important aspect to the 
trauma, restricted affect, inability to have loving feelings, 
difficulty concentrating, exaggerated startled response, 
intrusive thoughts, flashbacks, anger, isolation, hyper 
vigilance, and detachments from others.  At the time, he 
reported his DUI's and his assault charges.

The evaluations showed that the veteran had anger management 
problems, anxiety, and depression.  The evaluation also 
showed that the veteran had refrained from alcohol for 10 
months and that the veteran always needed on-going support 
and counseling to maintain and overcome social anxiety issues 
and practice skills.  It was reported that the veteran had 
chronic PTSD of the delayed onset type.  It was further 
reported that the veteran was the sole caretaker of his 
mother who acted as a social support.  His GAF was 48, which 
is indicative of serious symptoms.  

It is further noted by the Board that the veteran submitted 
several lay statements in 2003.  One was from his former VA 
counselor who had been in contact with the veteran since 1994 
and noted the veteran's anger and alcohol abuse.  Another 
statement was from his ex-wife who noted the veteran's change 
when he returned from Vietnam.  There was also a statement 
from a Disabled Veterans Representative who had been in 
contact with the veteran since 1993 and noted the changes in 
the veteran with problems related to employment, PTSD, 
alcohol, and social interaction.  

The veteran was afforded a VA examination in June 2005.  The 
arrived promptly and was described as friendly and outgoing.  
The examiner diagnosed the veteran with PTSD.  The examiner 
noted that the PTSD appeared moderate in terms of severity.  
He noted that the veteran worked in the past but had no 
recent employment.  After reviewing the records, it appeared 
to the examiner that the veteran's inability to work is 
secondary to his ongoing physical problems.  He further noted 
that the veteran should have no difficulty understanding, 
remembering, and carrying out directions.  The veteran 
demonstrated good social skills during the interview and 
related that he had some friendships.  He further related 
that when he was employed, he had significant conflict with 
others in work settings and would often walk off the job when 
angered by others.  The examiner concluded that it was likely 
that the veteran would work best in a job that did not 
require a great deal of contact with others.  The examiner 
also noted that the veteran's significant history of alcohol 
and drug dependence possibly may have impacted his past work 
performance.  The veteran told the examiner that he had been 
sober for the past 2 1/2 years.  According to the examiner, the 
veteran's judgment and insight appeared to be intact.  His 
GAF score was 55.

Analysis

As noted earlier, the RO has assigned a 30 percent rating for 
the period from December 7, 1995, to January 4, 2001.  Such 
rating represents a finding of definite social and industrial 
impairment under the old rating criteria.  After reviewing 
the record, the Board agrees that the PTSD impairment has 
certainly been more than moderate during the entire period 
covered by the appeal.  However, a longitudinal review of the 
evidence suggests that the PTSD disability may have 
approached a degree of considerable impairment even before 
January 4, 2001.  

In this regard, the Board notes that medical reports prior to 
January 4, 2001, included occasional findings of restricted 
affect, irritability, depression and some social isolation.  
The record also shows conflicts with employment supervisors.  
Although the reported GAF scores were in the 50-60 range, the 
specific examination findings lead the Board to conclude that 
the PTSD symptoms prior to January 4, 2001, more nearly 
approximated considerable impairment so as to warrant a 50 
percent rating under the old criteria.  The Board therefore 
finds that a 50 percent rating was warranted from December 7, 
1995.  38 C.F.R. § 4.7. 

However, although the PTSD impairment more nearly 
approximated considerable social and industrial impairment 
prior to January 4, 2001, the Board is unable to find 
persuasive evidence of more than considerable impairment 
either prior to January 4, 2001, or from January 4, 2001.  
The evidence simply does not show severe impairment under the 
old criteria.  Moreover, during the period which the new 
criteria may be applied, there is no persuasive evidence that 
the criteria for the next higher rating of 70 percent were 
met.  The evidence does not paint a picture of someone 
suffering from obsessional rituals which interfere with 
routine activities.  Although the December 2002 examination 
shows that the veteran reported problems with impaired 
impulse control, there has been no showing of spatial 
disorientation or neglect of personal appearance and hygiene.  
His speech was described as clear and coherent.  Subsequent 
medical reports clearly show problems with anger, but the 
veteran reported some friendships on examination in June 
2005, and the examiner commented that the veteran's PTSD 
appeared moderate.  

The Board recognizes that the veteran's PTSD does result in 
significant impairment.  Moreover, the evidence demonstrates 
some fluctuation in symptomatology as well as in GAF scores.  
Resolving all doubt in the veteran's favor, the Board finds 
that the PTSD may be viewed as having resulted in 
considerable impairment during the entire course of the 
appeal; that is, from December 7, 1995.  To the extent that a 
rating of 50 percent is warranted from December 7, 1995, to 
January 4, 2001, this finding constitutes a partial grant of 
the veteran's appeal. 

However, the Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent at any 
time during the period contemplated by the appeal.  
Fenderson.  The Board believes such a finding is warranted 
under both the old and new rating criteria.  Should the 
veteran's PTSD increase in severity in the future, he may 
always advance an increased rating claim. 


ORDER

Entitlement to a 50 percent rating for PTSD is warranted from 
December 7, 1995.  To this extent, the appeal is granted, 
subject to laws and regulations governing payment of VA 
monetary benefits. 

Entitlement to a rating in excess of 50 percent is not 
warranted at any time during the period covered by the 
appeal.  To this extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


